                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   DEON WILLIAMS                                                     CIVIL ACTION

                           v.                                        NO. 19-797

   ABRAHAM BENSHETRIT, D.M.D. et al.

                                                           ORDER

          AND NOW, this 13th day of August, 2019, upon consideration of Plaintiff’s Motion for

Leave to file an Amended Complaint (ECF 29), Defendants’ response thereto (ECF 32), and

Plaintiff’s Reply thereto (ECF 35), and for the reasons laid out in the accompanying

Memorandum, it is HEREBY ORDERED:

     1. The Motion is DENIED as to Count IV in the Proposed Amended Complaint;

     2. The Motion is GRANTED as to Count V and Count VI and Plaintiff’s request for

          punitive damages in the Proposed Amended Complaint; and

     3. Plaintiff shall file an Amended Complaint consistent with this Order within ten (10) days.



                                                                      BY THE COURT:

                                                                      /s/ Michael M. Baylson
                                                                      _______________________________
                                                                      MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 19\19-797 Williams v Benshetrit\19cv797 Mot to Amend Order.docx
